DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/12/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
Applicant’s amendment overcomes 112(b) rejection.
Allowable Subject Matter
Claims 1-19, 21 are allowed.
Based on the applicants amendment he combination of Brown, Seshiah and Mitsui fails to render obvious claims 1-19 because the combination of Brown, Seshiah and Mitsui fails to disclose “determining skipngrams based on each of the words in the question, wherein at least one skipngram comprises terms from each of the multiple foci” Claim 1 describes determining skipngrams based on each of the words in the question, wherein at least one skipngram comprises terms from each of the multiple foci. Claims 8 and 15 include similar features. Brown and Sheshiah fail to disclose determining skipngrams, wherein at least one skipngram comprises12 P201706883US01 (3326-05100)terms from each of the multiple foci. Mitsui describes generating queries based on a topic of a user's previous queries. Mitsui uses a 4-skip-3-gram on titles of webpages, not skipngrams based on each of the words in a question. Mitsui trains a model on the titles of the web pages that were used for LDA, rather than the whole content. Thus, Mitsui uses a title of a web page, not words of a questions. Further, Mitsui is focused on a single topic, not a question with multiple foci. Mitsui describes that "all web page text is preprocessed through each of the words in the question. Therefore, the combination of Brown, Seshiah, and Mitsui fails to disclose an element of claims 1, 8, and 15 and consequently fails to render obvious claims 1-19 and 21. 
Claims 2-7 depend from independent claim 1, claims 9-14 depend from independent claim 8, and claims 16-19 depend from independent claim 15. Dependent claims further narrow the scope of their parent claims and are therefore allowable for the same reasons as set forth above. A new search was made and no art was found which teaches the amended claims.
 
Conclusion
13 P201706883US01 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656